        Case 4:20-cv-00179 Document 34 Filed on 04/24/20 in TXSD Page 1 of 9



                            UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

   Charles Johnson,                                §
                                                   §
             Plaintiff,                            §
                                                   §
   v.                                              §
                                                   §    CIVIL ACTION NO. 4:20-cv-00179
   TheHuffingtonPost.com, Inc.,                    §
                                                   §
             Defendant.                            §
                                                   §
                                                   §


                     NOTICE OF ERRATA RE
 DEFENDANT THEHUFFINGTONPOST.COM, INC.’S DECLARATION OF ANDY
CAMPBELL IN SUPPORT OF MOTION TO DISMISS PURSUANT TO RULE 12(b)(2)

         Please take notice that Defendant TheHuffingtonPost.com, Inc.’s (“HuffPost’s”) Motion

to Dismiss Plaintiff’s First Amended Complaint pursuant to Federal Rule of Civil Procedure

12(b)(2) attached an accompanying Declaration of Andy Campbell (“Campbell Declaration”)

containing an error. See ECF No. 32-1 at ¶ 5. The Campbell Declaration erroneously stated that

the HuffPost article at issue in this action was published on February 17, 2019, but it was

actually published on January 17, 2019. A corrected Campbell Declaration is attached hereto.

HuffPost respectfully requests that the Court consider the corrected Campbell Declaration in

support of HuffPost’s Motion to Dismiss pursuant to Rule 12(b)(2), instead of the original

Campbell Declaration.


DATED: April 24, 2020                        Respectfully submitted,

                                             /s/ Jean-Paul Jassy
                                             Jean-Paul Jassy (Admitted Pro Hac Vice)
                                             William T. Um (Admitted Pro Hac Vice)
                                             Elizabeth Baldridge (Admitted Pro Hac Vice)
Case 4:20-cv-00179 Document 34 Filed on 04/24/20 in TXSD Page 2 of 9



                               JASSY VICK CAROLAN LLP
                               800 Wilshire Boulevard, Suite 800
                               Los Angeles, CA 90017
                               Telephone: (310) 870-7048
                               Facsimile: (310) 870-7010
                               jpjassy@jassyvick.com
                               wum@jassyvick.com
                               ebaldridge@jassyvick.com

                               Patrick W. Mizell
                               ATTORNEY IN CHARGE
                               Texas Bar No. 14233980
                               Federal ID No. 36390
                               VINSON & ELKINS L.L.P.
                               1001 Fannin Street, Suite 2500
                               Houston, Texas 77002-6760
                               Telephone: (713) 758.3882
                               Facsimile: (713) 615.5493
                               pmizell@velaw.com

                               Marc A. Fuller
                               Texas Bar No. 24032210
                               Federal ID No. 2035080
                               Megan M. Coker
                               Texas Bar No. 24087323
                               Federal ID No. 178550
                               VINSON & ELKINS L.L.P.
                               2001 Ross Avenue, Suite 3900
                               Dallas, TX 75201
                               Telephone: (214) 220-7700
                               mfuller@velaw.com
                               megancoker@velaw.com

                              Attorneys for Defendant TheHuffingtonPost.com, Inc.
        Case 4:20-cv-00179 Document 34 Filed on 04/24/20 in TXSD Page 3 of 9



                             UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

   Charles Johnson,                                  §
                                                     §
              Plaintiff,                             §
                                                     §
   v.                                                §
                                                     §   CIVIL ACTION NO. 4:20-cv-00179
   TheHuffingtonPost.com, Inc.,                      §
                                                     §
              Defendant.                             §
                                                     §
                                                     §

                            DECLARATION OF ANDY CAMPBELL


I, Andy Campbell, hereby declare:

         1.      I am a senior editor and reporter at TheHuffingtonPost.com, Inc. (“HuffPost”). I

am over twenty-one years old, of sound mind, and am fully competent to make this declaration. I

have personal knowledge of the facts stated in this declaration, and those facts are true and correct.

         2.      I am a resident of the State of New York, and I also am employed in New York. I

do not maintain a residence in Texas or own or lease any real or personal property in Texas.

         3.      I am not employed in Texas, nor do I regularly transact business in Texas. I do not

have any assets or any type of bank or other account in Texas.

         4.      I do not maintain an office in Texas, I do not have any employees in Texas, I have

never had a Texas professional license, and I do not regularly travel to Texas for business.
Case 4:20-cv-00179 Document 34 Filed on 04/24/20 in TXSD Page 4 of 9
Case 4:20-cv-00179 Document 34 Filed on 04/24/20 in TXSD Page 5 of 9




                 EXHIBIT 1
           Case 4:20-cv-00179 Document 34 Filed on 04/24/20 in TXSD Page 6 of 9

POLITICS      01/17/2019 12:03 pm ET Updated Jan 24, 2020


2 GOP Lawmakers Host Chuck
Johnson, Holocaust-Denying White
Nationalist
Reps. Andy Harris and Phil Roe discussed “DNA sequencing” with Johnson, just
after the House disavowed white supremacy.

      By Andy Campbell


Two Republican congressmen met with noted Holocaust denier and white nationalist
Chuck Johnson to discuss “DNA sequencing,” less than a day after the House voted to
disavow white supremacy and white nationalism in reaction to racist comments by Rep.
Steve King (R-Iowa).

HuffPost’s Matt Fuller tweeted an image of Johnson walking alongside Reps. Andy Harris
(R-Md.) and Phil Roe (R-Tenn.) on Wednesday, noting that “both waited for him to get
through security” at the Capitol without them.
           Case 4:20-cv-00179 Document 34 Filed on 04/24/20 in TXSD Page 7 of 9




                       Matt Fuller
                       @MEPFuller

                 Correct me if I’m wrong, but is that Chuck C. Johnson walking
                 with Reps. Phil Roe and Andy Harris?

                 Both waited for him to get through security.




                    2,863 2:12 PM - Jan 16, 2019

                    2,205 people are talking about this




The lawmakers faced immediate backlash. Johnson is widely known as a white nationalist
and social-media troll, according to the Southern Poverty Law Center.

He also questions how many Jewish people were killed in the Holocaust, ran a
crowdfunding site for white supremacists and neo-Nazis, said “anti-racist is anti-white,” was
kicked off Twitter for threatening to “take out” a Black Lives Matter activist and suggested
an Amtrak crash was caused by the engineer’s sexuality. He drew scrutiny last week when
           Case 4:20-cv-00179 Document 34 Filed on 04/24/20 in TXSD Page 8 of 9
Rep. Matt Gaetz (R-Fla) gave him a ticket to attend President Donald Trump’s State of the
Union address.

Responding to questions raised about their meeting with Johnson, Harris and Roe said
they had no knowledge of his past.

Roe’s office said the lawmaker met with Johnson to discuss “what seemed like legitimate
information” about “DNA sequencing.”

“Congressman Roe would not have taken the meeting had he been aware of Mr. Johnson’s
previously expressed views ― which he believes are abhorrent ― were not alluded to in
the meeting, and were not readily discoverable when Congressman Roe’s staff looked into
the name ‘Charles Johnson,’ which is how he was presented,” spokesman Alexander
Whitley told HuffPost in an email.

The meeting, in which Johnson “advocated for more publicly-available sequenced
genomes,” lasted “less than 10 minutes,” Whitley said.

Harris’ statement was similar ― he told the Daily Beast he was “unaware of [Johnson’s]
previous associations.”

“Of course I disavow and condemn white supremacy and anti-semitism,” his statement
said.

Some white nationalists have become obsessed with genetics; most recently, prominent
alt-right figures began co-opting white milk as a symbol for white supremacy, pointing to
misleading and misguided genetic studies implying that people of color are more likely to
report lactose intolerance. White supremacists also have been flocking to genetic ancestry
tests to prove their white heritage — sometimes with mixed results.

On Tuesday, the House voted almost unanimously to condemn white supremacy after a
furor erupted over King ― long known for his bigoted rhetoric ― asked in a New York
Times interview how the terms “white supremacist” and “white nationalist” became
“offensive.”

Some lawmakers also pushed for the House to consider a measure that would officially
censure King. But on Wednesday, Democratic House leaders said such a resolution would
           Case 4:20-cv-00179 Document 34 Filed on 04/24/20 in TXSD Page 9 of 9
not be considered.

UPDATE: Jan. 24, 2020 — A year after publication, Johnson’s lawyers sent HuffPost a
letter in which they assert Johnson “believes that there was a systematic campaign to
commit atrocities against Jewish people during the Second World War, that he believes
that America should not be a nation only for white people, that he does not believe that
white people are ‘superior’ to other races of human beings, and that he is not anti-Semitic.”



Do you have information you want to share with HuffPost? Here’s how.
